Title: To Benjamin Franklin from ——— Aycard, 7 August 1779
From: Aycard, ——
To: Franklin, Benjamin


Excellence,
Marseille le 7ême aoust 1779 hors la portedu Paradis
J’avois employé mon ciseau à sculpter la statüe de mon Roi, dont je voulois me faire un monument à la publication du traité d’alliance conclu entre Sa Majesté très chrétienne, et les très honnorables et intimes seigneuries des treize provinces des colonies unies. Je résolus de faire hommage de cette statüe de mon Roi aux illustres Etats, dont vous êtes le digne ministre en France. Elle fut embarquée sur la Frégate L’Adélaïde commandée par le capitaine Hubaq, le dix d’avril 1778; et sur la caisse je mis pour adresse, aux très honnorables et intimes Seigneurs des treize provinces des colonies unies: J’accompagnai cet envoi d’une Lettre d’avis aux mêmes très honnorables et intimes seigneurs. Je ne sais, Excellence, si le vaisseau est arrivé, si ma caisse et mon hommage ont été acceptés. Dans l’incertitude, j’ai osé vous en écrire, espérant que par votre moyen, je saurai quelle en a été la destination. J’attends des bontés de Votre Excellence, qu’elle daignera me faire instruire de l’heureuse arrivée de la Frégate et De la Remise de l’image. Puissai-je Recevoir bientôt la nouvelle agréable, que, cette image de mon souverain agréée par leurs très honnorables et intimes seigneuries, est un monument de mon parfait dévouement pour mon Roi, et pour les etats-unis ses alliés. Je suis avec le plus profond Respect De Votre Excellence Le très humble et très Respectueux serviteur
Aycardsculpteur
 
Notation: Aycard 7. Aout 1779.
